Title: Thomas Jefferson to Thomas Moore, 28 April 1809
From: Jefferson, Thomas
To: Moore, Thomas


          
            Sir  Monticello Apr. 28. 09.
             Your letter of the 20th was recieved two days ago. I distinctly recollect that on your satisfying me that the law for locating & opening the Western road could not be executed by barely the agents named in it, I authorised you to employ others, particularly a packhorseman, with a packhorse & tent, and one or more assistants in the surveying (I do not recollect the number exactly) and that I did it on this ground that it is the intention of every law that itself shall be executed; that so far as it directs by what agents & means, it’s directions are to be obeyed, & so far as it does not specify these, the Executive, on whom the constitution makes it incumbent to see that the laws are executed, must supply them according to a sound & responsible discretion. I remember too the authorising you to have 22. feet of the width felled and so opened as that horsemen might pass, for the sake of preserving the trace of a location made at such an expence. and I cannot help believing such an authority is given or plainly implied to have been given, in some of my letters to you. I think I never failed to consult with the Secretary of the treasury on such of these subjects as were of some importance, & to mention the others to him, and I believe the result was generally, perhaps always agreeable to our joint opinion or acquiescence. I return your letter for the sake of making a general reference to it as being I think correct in the facts it states, and I salute you with esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. I think Genl Mason could testify some of these facts.
          
        